Citation Nr: 0708794	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  04-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from November 2002 to 
March 2003.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence shows that prior to service, at the age 
of 15, the veteran fractured his neck in a motor vehicle 
accident (MVA).  A January 2003 service medical record 
indicated that the veteran had recurrent neck pain, which was 
aggravated by training.  In February 2003, Physical Standards 
Board Proceedings found that the veteran's neck pain was not 
aggravated by service and the veteran was recommended for 
separation.  The veteran's MVA was in 1997, private medical 
records dated in December 1998 and June 2000 revealed that 
the veteran was cleared to play collision contact sports.  
Thus under the circumstances of this case, a VA examination 
is warranted to determine the nature and etiology of the 
veteran's neck disorder.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
Veterans Claims Assistance Act (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal and the case is being remanded, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) should be 
provided that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination by an appropriate examiner to 
determine the nature and etiology of his 
neck disorder.  The veteran's claims 
folder (including service medical 
records) must be reviewed by the examiner 
in conjunction with the examination.  The 
examiner, if possible, should provide 
answers to the following questions: 

A) Is it at least as likely as not 
that the veteran's current neck 
disorder had its onset in, or is 
otherwise related to, the veteran's 
military service? 
        	
B) Did any current neck disorder 
clearly and unmistakably pre-exist 
service?  If so, please identify the 
evidence clearly and unmistakably 
reflecting pre-existence; 
        
C) If the current neck disorder pre-
existed service, is there any clear 
and unmistakable evidence that such 
disorder was not aggravated by 
service?  If so, please identify the 
evidence for this.  The rationale 
for all opinions given should be 
explained in detail.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




